IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


P.J.A.,                                      : No. 211 MAL 2016
                                             :
                      Petitioner             :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                v.                           :
                                             :
                                             :
H.C.N.,                                      :
                                             :
                      Respondent             :


                                        ORDER



PER CURIAM

          AND NOW, this 5th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.